Exhibit 10.7

 

PROMISSORY NOTE

 

     New York, New York

$520,000,000.00

   As of February 17, 2004

 

FOR VALUE RECEIVED, FIRST STATES INVESTORS 228, LLC, a Delaware limited
liability company, having its principal office at c/o American Financial Realty
Trust, 1725 The Fairway, Jenkintown, Pennsylvania 19046 (“Borrower”), hereby
enters into this promissory note (the “Note”) and unconditionally promises to
pay to the order of LEHMAN BROTHERS BANK FSB, a federal stock savings bank,
having an address at Brandywine Building, 1000 West Street, Suite 200,
Wilmington, Delaware 19801 (“Lender”), as payee, at its office set forth above
or at such other place as the holder hereof may from time to time designate in
writing, the principal sum of FIVE HUNDRED TWENTY MILLION and NO/100 Dollars
($520,000,000.00), in lawful money of the United States of America with interest
thereon to be computed from the date of this Note at the Applicable Interest
Rate (or, if applicable, the Default Rate (as hereinafter defined)), and to be
paid in accordance with the terms of this Note and that certain Loan Agreement
dated the date hereof between Borrower and Lender (such Loan Agreement, as same
may be further amended and restated from time to time, is hereinafter referred
to as the “Loan Agreement”). All capitalized terms not defined herein shall have
the respective meanings set forth in the Loan Agreement.

 

ARTICLE 1: PAYMENT TERMS

 

(A) Borrower agrees to pay the principal sum of this Note and interest on the
outstanding principal balance of this Note from time to time outstanding in
accordance with this Note and the Loan Agreement. The outstanding principal
balance of this Note may only be prepaid in accordance with the Loan Agreement.
The outstanding principal balance of this Note, all accrued and unpaid interest
thereon and all other amounts due hereunder and under the Mortgage and the other
Loan Documents shall be due and payable on the Maturity Date or such other date
on which by acceleration or otherwise the principal sum of this Note becomes due
and payable in accordance with the Loan Agreement.

 

(B) Interest on the outstanding principal balance of this Note shall accrue at
the Applicable Interest Rate and shall be calculated as set forth in clause (C)
below. Monthly installments of the Debt Service Payment Amount shall be paid on
each Payment Date commencing on the Payment Date in April, 2004 and on each
subsequent monthly Payment Date up to and including the Maturity Date. All
amounts due under this Note shall be payable without setoff, counterclaim or any
other deduction whatsoever. The monthly Debt Service Payment Amount shall be
applied by Lender as set forth in the Loan Agreement.

 

(C) Interest on the outstanding principal balance of this Note shall be
calculated by multiplying (i) the actual number of days elapsed in the Interest
Period for which the calculation is being made by (ii) a daily rate based on a
three hundred sixty (360) day year by (iii) the outstanding principal balance of
this Note.

 



--------------------------------------------------------------------------------

(D) Each payment by Borrower under this Note shall be made in funds settled
through the New York Clearing House Interbank Payments System or other funds
immediately available to Lender by 11:00 A.M., New York City time on or before
the date such payment is due or payable, as applicable, to Lender by deposit to
such account as Lender may designate within a reasonable period of time prior to
the date such payment is due and payable.

 

ARTICLE 2: DEFAULT AND ACCELERATION

 

Except as otherwise provided in the Loan Agreement or in any other Loan
Document, the Debt shall without notice become immediately due and payable at
the option of Lender if any payment required in this Note is not paid on or
prior to the date when due (subject to all applicable notice and cure
provisions, if any) or if not paid on the Maturity Date or on the happening of
any other Event of Default which continues beyond all applicable notice and
grace periods.

 

ARTICLE 3: DEFAULT INTEREST

 

Borrower does hereby agree that upon the occurrence and during the continuance
of an Event of Default, Lender shall be entitled to receive and Borrower shall
pay interest on the entire unpaid principal sum at the Default Rate. The Default
Rate shall be computed from the occurrence of the Event of Default until the
earlier of the date upon which the Event of Default is cured or waived or the
date upon which the Debt is paid in full. Interest calculated at the Default
Rate shall be added to the Debt, and shall be deemed secured by the Mortgage and
the other Loan Documents. This clause, however, shall not be construed as an
agreement or privilege to extend the date of the payment of the Debt, nor as a
waiver of any other right or remedy accruing to Lender by reason of the
occurrence and continuance of any Event of Default.

 

ARTICLE 4: LOAN DOCUMENTS

 

This Note is secured by the Mortgage and the other Loan Documents. All of the
terms, covenants and conditions contained in the Loan Agreement, the Mortgage
and the other Loan Documents are hereby made part of this Note to the same
extent and with the same force as if they were fully set forth herein. In the
event of a conflict or inconsistency between the terms of this Note and the Loan
Agreement, the terms and provisions of the Loan Agreement shall govern.

 

ARTICLE 5: SAVINGS CLAUSE

 

Notwithstanding anything to the contrary, (a) all agreements and communications
between Borrower and Lender are hereby and shall automatically be limited so
that, after taking into account all amounts deemed interest, the interest
contracted for, charged or received by Lender shall never exceed the Maximum
Legal Rate, (b) in calculating whether any interest exceeds the Maximum Legal
Rate, all such interest shall be amortized, prorated, allocated and spread over
the full amount and term of all principal indebtedness with respect to the Loan
to Borrower by Lender, and (c) if through any contingency or event, Lender
receives or is deemed to receive interest in excess of the Maximum Legal Rate,
any such excess shall be deemed to

 

2



--------------------------------------------------------------------------------

have been applied toward payment of the principal (at par) of any and all then
outstanding indebtedness with respect to the Loan to Borrower by Lender, or if
there is no such indebtedness, shall immediately be returned to Borrower.

 

ARTICLE 6: NO ORAL CHANGE

 

This Note may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrower or
Lender, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.

 

ARTICLE 7: WAIVERS

 

Except as otherwise provided in the Loan Agreement, Borrower and all others who
may become liable for the payment of all or any part of the Debt do hereby
severally waive presentment and demand for payment, notice of dishonor, notice
of intention to accelerate, notice of acceleration, protest and notice of
protest and non-payment and all other notices of any kind. No release of any
security for the Debt or extension of time for payment of this Note or any
installment hereof, and no alteration, amendment or waiver of any provision of
this Note, the Loan Agreement or the other Loan Documents made by agreement
between Lender or any other Person shall release, modify, amend, waive, extend,
change, discharge, terminate or affect the liability of Borrower, and any other
Person who may become liable for the payment of all or any part of the Debt
under this Note. No notice to or demand on Borrower shall be deemed to be a
waiver of the obligation of Borrower or of the right of Lender to take further
action without further notice or demand as provided for in this Note. If
Borrower is a partnership, the agreements herein contained shall remain in force
and applicable, notwithstanding any changes in the individuals comprising the
partnership, and the term “Borrower,” as used herein, shall include any
alternate or successor partnership, but any predecessor partnership shall not
thereby be released from any liability, except as otherwise expressly provided
in the Loan Agreement. If Borrower is a corporation, the agreements contained
herein shall remain in full force and applicable notwithstanding any changes in
the shareholders comprising, or the officers and directors relating to, the
corporation, and the term “Borrower” as used herein, shall include any
alternative or successor corporation, but any predecessor corporation shall not
be relieved of liability hereunder, except as otherwise expressly provided in
the Loan Agreement. If Borrower is a limited liability company, the agreements
herein contained shall remain in force and applicable, notwithstanding any
changes in the individuals comprising the members thereof, and the term
“Borrower,” as used herein, shall include any alternate or successor limited
liability company, but any predecessor limited liability company shall not
thereby be released from any liability, except as otherwise expressly provided
in the Loan Agreement. Nothing in this Article 7 shall be construed as a consent
to, or a waiver of, any prohibition or restriction on transfers of interests in
such partnership, limited liability company or corporation, which may be set
forth in the Loan Agreement, the Mortgage or any other Loan Document.

 

3



--------------------------------------------------------------------------------

ARTICLE 8: TRANSFER

 

Subject to and in accordance with the Loan Agreement, upon the transfer of this
Note, Lender may deliver all the collateral mortgaged, granted, pledged or
assigned pursuant to the Loan Documents, or any part thereof, to the transferee
who shall thereupon become vested with all the rights herein or under applicable
law given to Lender with respect thereto, and Lender shall thereafter forever be
relieved and fully discharged from any liability or responsibility in the matter
arising after the date of transfer, provided that Lender shall retain all rights
hereby given to it and obligations hereunder with respect to any liabilities and
the collateral not so transferred.

 

ARTICLE 9: EXCULPATION

 

The provisions of Section 9.4 of the Loan Agreement are hereby incorporated by
reference into this Note to the same extent and with the same force as if fully
set forth herein.

 

ARTICLE 10: GOVERNING LAW

 

THIS NOTE WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY BORROWER AND
ACCEPTED BY LENDER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF THIS NOTE WERE
DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A
SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION
EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS NOTE
AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS)
AND TO THE FEDERAL LAWS OF THE UNITED STATES OF AMERICA. TO THE FULLEST EXTENT
PERMITTED BY LAW, BORROWER AND, BY ITS ACCEPTANCE HEREOF, LENDER HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVE ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS NOTE AND THIS NOTE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY LEGAL SUIT, ACTION OR PROCEEDING
AGAINST LENDER OR BORROWER ARISING OUT OF OR RELATING TO THIS NOTE MAY, AT THE
OPTION OF LENDER, BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW
YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, AND BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR
HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT,
ACTION OR PROCEEDING, AND BORROWER

 

4



--------------------------------------------------------------------------------

HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT,
ACTION OR PROCEEDING.

 

ARTICLE 11: NOTICES

 

All notices or other written communications hereunder shall be delivered in
accordance with Section 10.6 of the Loan Agreement.

 

ARTICLE 12: TRIAL BY JURY

 

BORROWER AND, BY ITS ACCEPTANCE OF THIS NOTE, LENDER EACH AGREE NOT TO ELECT A
TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THIS NOTE OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION
ARISING IN CONNECTION HEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN
KNOWINGLY AND VOLUNTARILY BY BORROWER AND, BY ITS ACCEPTANCE OF THIS NOTE,
LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE
AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EITHER PARTY IS
HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER BY THE OTHER.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has duly executed under seal this Note as of the
day and year first above written.

 

BORROWER: FIRST STATES INVESTORS 228, LLC, a Delaware limited liability company
By:  

/s/    EDWARD J. MATEY JR.        

   

--------------------------------------------------------------------------------

   

Name:

  Edward J. Matey Jr.    

Title:

  Vice President

 